Citation Nr: 1014034	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-39 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for a back disability.  

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1974 to December 1996.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2006 rating decision of the Reno, Nevada Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2007, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the veteran's claims file.  In January 2008 the Board 
remanded these issues for further development.  

The issue of service connection for tinnitus is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.  


FINDING OF FACT

By March 2008 letter pursuant to the Board's January 2008 
remand, the Veteran was requested to provide identifying 
information and releases needed to secure pertinent 
outstanding evidence necessary to adjudicate his claim of 
service connection for a back disability; he has not 
responded.  


CONCLUSION OF LAW

By failing to submit evidence (identifying information and 
releases) requested in connection with his claim of service 
connection for a back disability within a year following the 
date of the request, the Veteran has abandoned the claim, and 
his appeal in this matter must also be considered abandoned.  
38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 
3.158 (a) (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

By letter in October 2005 the Veteran was provided notice of 
evidence needed to support his claim and advised of his and 
VA's responsibilities in the development of the claim.  A 
March 2006 letter informed the appellant of disability rating 
and effective date criteria.  

Regarding VA's duty to assist, the RO has obtained all 
available service treatment records (STRs) and some records 
of postservice treatment.  As explained below, further 
pertinent (and perhaps critical) evidence is outstanding.  
However, such evidence cannot be obtained without the 
Veteran's cooperation (by providing identifying information 
and authorizations for release of records).  The RO attempted 
to secure such from the Veteran.  He did not respond, and 
further development could not proceed without his response.  
He was afforded VA examinations in January 2006 and in April 
2009.  Given the circumstances, VA has met its assistance 
obligations.  No further assistance is required.  
B.	Legal Criteria, Factual Background, and Analysis

Governing regulation provides that where evidence requested 
in connection with an original (or reopened) claim is not 
furnished within 1 year after the date of request, the claim 
will [emphasis added] be considered abandoned.  38 C.F.R. § 
3.158(a).

The Veteran's STRs show that he was seen on a number of 
occasions during service for complaints of low back pain.  
The record also reflects that he sustained postservice work 
related injuries of the back in 1998 and 2000.  While the 
record contains private treatment records associated with the 
2000 injury, there are none pertaining to the injury in 1998.  
Such records are likely to contain pertinent information, and 
the January 2008 Remand ordered development for the records 
and a VA examination for an opinion regarding whether it was 
at least as likely as not that the current back disability 
was related to service.  In the report of that examination, 
in April 2009, the examiner indicated that a complete opinion 
could not be rendered because the records of postservice 
injury were incomplete.  The Veteran was advised of the 
consequences of a failure to cooperate with the development 
(i.e. that the claim would be considered abandoned under 
38 C.F.R. § 3.158).  Pursuant to the remand instructions, the 
RO (by letter in March 2008) asked him to submit or identify, 
and provide releases (for VA to secure), the records sought.  
He has not responded; the letter was not returned as 
undelivered.  

The governing regulation in the circumstances presented (38 
C.F.R. § 3.158(a)) is clear and unequivocal, and mandates 
that the claim (and appeal) be considered abandoned.  
Consequently, the Board finds no recourse but to conclude 
that the Veteran has abandoned his claim.  See 38 C.F.R. § 
3.158 and Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty 
to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.  In light of the 
abandonment of the appeal, there is no allegation of error of 
fact or law for appellate consideration.  Under 38 U.S.C.A. 
§ 7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  
ORDER

Because the Veteran has abandoned his claim in the matter, 
the appeal seeking service connection for a back disability 
is dismissed.  


REMAND

Regarding the issue of service connection for tinnitus, the 
Veteran testified that he had substantial noise exposure in 
service associated with his construction work as a welder and 
sheet metal worker.  (This work is confirmed in the STRs.)  
He also stated that his tinnitus began in service.  The 
Veteran is competent, as a layperson, to note that he had 
ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465, 
471 (1994) (finding that 'competent testimony is . . . 
limited to that which the witness has actually observed, and 
is within the realm of his personal knowledge').  Under these 
circumstances, an examination to secure a medical opinion as 
to whether any current tinnitus is related to service is 
necessary.  This claim was denied on the basis that a VA 
examination did not show the Veteran had tinnitus that was 
related to service; however, the otolaryngologic examination 
in question did not address whether the Veteran had tinnitus, 
or its etiology.  [The Board notes that while this matter was 
remanded previously, the prior remand did not order any 
specific action with respect to tinnitus.]

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran to be examined by an 
appropriate physician to determine 
whether or not his tinnitus is at least 
as likely as not (50% or better 
probability) related to his service, 
and specifically to acoustic trauma 
therein.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
the opinion.

2.  The RO should then readjudicate the 
claim of service connection for 
tinnitus.  If it remains denied, the 
Veteran and his representative should 
be furnished an appropriate SSOC, and 
afforded the opportunity to respond. 
The case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This matter must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


